PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,543
Filing Date: 4 Sep 2018
Appellant(s): Hubbell Incorporated



__________________
Gerard M. Wissing
Wissing Miller LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejection of Claims 1, 4, 6, 9, 11-16, and 18-24 under 35 U.S.C. 103 as being
unpatentable over US Patent No. 5,480,053 to Jorgensen et al. in view of US
Patent No. 5,408,045 to Jorgensen et al., hereafter referred to as Jorgensen ‘53 and Jorgensen ‘45 respectively.

	Argument [1]: “In the Response to Arguments section of the Final Office Action, the Examiner argued that the claims as amended in Appellants response to the Non-Final Office Action “do not contain any limitations requiring wires as they are directed towards "a cable clip for holding electrical wires" (emphasis added) and as such all that is required to read on the claim is a space "to receive the electrical wires". A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As the space in Jorgensen is large enough to receive wires, then it meets the claim.” Final Office Action, page 3.
Appellant filed a response to the Final Office Action on September 7, 2021 (hereinafter
the “FOA Response”) amending the claims to positively recite that clips are configured to
receive and hold the electrical wires. The Office responded to Appellants FOA Response by mailing an Advisory Action on September 23, 2021 declining to enter the FOA Response,
including Appellants claim amendments. In the Advisory Action, the Examiner changed course
incorrectly arguing that the region between a wall stud and the electrical box shown in Jorgensen '53 is configured to receive and hold electrical wires:”1

	Response: Appellant is arguing that the examiner changed course in the advisory action by stating that the region in Jorgensen '53 is configured to receive and hold electrical wires, but no change has been made. The originally rejected and argued limitation was “a space to receive electrical wires”2 to which the space of Jorgensen ’53 was cited as reading on. As “to receive electrical wires” is a recitation of the intended use of the invention and the space of Jorgensen ’53 is configured to receive wires, no structural language distinguishes the claims over said space, nor are the wires being positively claimed, it was argued by the examiner that the cited space reads on the limitation. Appellant proposed amending the claims to recite “a receiving region configured to receive and hold the electrical wires” which is still a recitation of the intended use of the region and the examiner’s argument remained the same, that the space of Jorgensen ’53 is configured to receive and hold electrical wires and therefore it reads on the claim. As such, appellant’s argument that the examiner changed course in the advisory action is incorrect.

	Argument [2]: “In each of the independent claims, the cable clip positively recites in different forms that a spanning member is offset from clamp members to form a space to receive electrical wires.
From the above, it is clear that the mounting brackets in both Jorgensen ’53 and Jorgensen ’45 are used to mount electrical boxes to studs or joists, and are not “used to mount electrical cables to structures” as argued by the Examiner. It is also clear, that the independent claims of the Application recite in different forms that a spanning member is offset from clamp members to form a space to receive electrical wires. Nowhere in Jorgensen ’53 is there a description of electrical wires, cables or conductors being received in the spacing between the electrical box and the stud, and none of the figures in Jorgensen ’45 show a spacing between the electrical box and the stud. As such, the electrical box and mounting brackets of Jorgensen ’53 and Jorgensen ’45 and the independent claims of the Application are not in the same field of endeavor.
Further, the problems addressed by Jorgensen ’53 and Jorgensen ’45 are not reasonably pertinent to the problem addressed by the inventor of the Application. The problem address by Jorgensen ’53 was to provide an electrical box with a mounting bracket that was inexpensive to manufacture and easy to install…
…The problem address by Jorgensen ’45 was to provide an electrical box assembly with a mounting bracket that can be used with either metal or wood studs or joists and is easy to install…
…The problem addressed by the inventor of the Application was a wire management problem in that electrical power cables used to bond the frame and rails of photovoltaic arrays need to be held neatly and efficiently in position on the frame and rails…
Providing mounting brackets that can be used to mount an electrical box to either metal or wood studs or joists, and that are inexpensive to manufacture and easy to install is not reasonably pertinent to solving a wire management problem to neatly and efficiently hold electrical wires in position on a frame and rails of photovoltaic arrays.
Therefore, Appellant contends that Jorgensen ’53 and Jorgensen ’45 are non-analogous art to the claims of the Application such that they cannot be applied in an obviousness rejection against the claims of the subject Application. Since Jorgensen ’53 and Jorgensen ’45 cannot be applied in an obviousness rejection against the claims of the Application, Appellant submits that no prima facie case of obviousness has been established such that independent claims 1, 9 and 16 are allowable over the art of record, including Jorgensen 53, Jorgensen ’45 and Siddiqui. Appellant therefore respectfully requests the reversal of the rejection of independent claims 1, 9 and 16 under 35 U.S.C. §103.3

Response: Looking to appellant’s argument, they have defined the field of endeavor of the pending invention as: “The Application relates to cable clips used to hold electrical bonding cables and electrical power cables to structures, such as metal rails forming the framework for photovoltaic arrays.”4 This definition, while too narrow in the view of the examiner, aligns with the examiner’s statement regarding the field as being “brackets used to mount electrical cables to structures”5. With respect to the primary reference, appellant argues that both Jorgensen ’53 and Jorgensen ‘45 are not used to mount electrical cables to structures. However, each of these references state otherwise. Jorgensen ’53 recites in its summary: 
“Electrical boxes are constructed in a variety of ways for housing electrical wiring devices such as electrical receptacles or outlets, switches, etc. Electrical boxes can be constructed of either metal or plastic depending upon the desired application for the electrical box.
Often, electrical boxes have a bracket or some other mounting structure for securing the electrical box to a stud or some other support member.”6 (Emphasis added.)

And Jorgensen ’45 states:
“Housing 12 has four substantially planar side walls 18, assembly with mounting bracket shown in FIGS. 1 and 20, 22 and 24, and a rear wall 26. Rear wall 26 and side 2; walls 18, 20, 22 and 24 are rigidly coupled together to FIG. 4 is a right side elevational view of the electrical form a substantially rectangular box with a top opening for receiving an electrical wiring device therein.”7 (Emphasis added.)
and: 
“Break-out windows 30 can be removed as necessary to install electrical wires into housing 12.”8

The electrical wiring devices recited by the references are components which receive electrical wiring in the circuit of a structure, and the brackets of each Jorgensen reference are designed to support these devices, as well as receive and support the wiring connected to them. Therefore, these recitations make it clear that both references are directed towards brackets which are configured to receive and support electrical wiring devices and the wires connected thereto and as such are within the field of endeavor of “brackets used to mount electrical cables to structures” and are analogous art.
	Appellant has also argued that the Jorgensen references do not describe electrical wires or cables being received in the spacing between the bracket and the stud, and as such this removes them from being considered analogous art. However, as discussed above, this is an argument based on a recitation of intended use in the claims and as such the Jorgensen references are not required to explicitly disclose cables received within the space. The claims recite “a space to receive electrical wires” and if space of the cited reference is capable of receiving wires, it reads on the claim. Jorgensen ’53 forms a spacing between members 358, 378, 220, 222, and stud 216, which is clearly shown in an embodiment shown in Fig. 3 as being a through space between these elements. Therefore, it is clear that there is no structure preventing an electrical cable from being received by this space and as such Jorgensen ’53 discloses a space that reads on the argued limitation, and applicant’s argument that no reference in the description of cables being received within a space as disqualifying Jorgensen ’53 as being analogous art is incorrect. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAYLOR L MORRIS/Examiner, Art Unit 3631        
                                                                                                                                                                                                Conferees:
/HEATHER C SHACKELFORD/Primary Examiner, OPQA     

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
                                                                                                                                                                                                   { 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appeal Brief filed 04/07/2022: pg. 9-10.
        2 Claims filed 12/28/2020; Claims 1, 9, 16.
        3 Appeal Brief filed 04/07/2022: Pg. 19-21.
        4 Appeal Brief filed 04/07/2022: Pg. 18.
        5 Final Rejection mailed 04/07/2021: Pg. 2.
        6 Jorgensen ’53: Col. 1, Ln. 18-25.
        7 Jorgensen ’45: Col. 4, Ln. 36-40.
        8 Jorgensen ’45: Col. 4, Ln. 51-52.